Citation Nr: 9933164	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-52 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Munroe Regional Medical 
Center, Ocala, Florida, from November 16 to November 21, 
1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The record reflects that the appellant served on active duty 
from January 1944 to July 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 decision of the Chief, 
Medical Administration Service (MAS), of the Bay Pines, 
Florida, Department of Veterans Affairs (VA) Medical Center 
(VAMC).


FINDING OF FACT

The evidence does not show that the appellant's 
hospitalization at the Munroe Regional Medical Center in 
November 1995 was for a service-connected disability or for a 
non service-connected disability shown to be aggravating a 
service-connected disability.


CONCLUSION OF LAW

The claim seeking entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Munroe Regional 
Medical Center from November 16 to November 21, 1995, is not 
well grounded.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant was taken by ambulance to the emergency room at 
the Munroe Regional Medical Center, Ocala, Florida, on 
November 16, 1995.  He was admitted at approximately 9:37 
a.m. with a chief complaint of profuse rectal bleeding and a 
diagnosis of acute gastrointestinal bleed.  He reported that 
he had awaken at midnight with a sensation that he was going 
to have a bowel movement, at which time he noted the rectal 
bleeding.  He had several more episodes through the rest of 
the night.  On appeal, he and his wife testified that his 
condition worsened considerably around 4:00 a.m., prompting 
him to seek immediate medical attention at the Munroe 
facility located in his hometown of Ocala, Florida.  The 
admission summary indicates that a physician contacted the 
closest VA hospital (the Gainesville-VAMC, about a 35-40 
drive from the appellant's house according to his wife's 
testimony) at the appellant's request to inquire about the 
possibility of a transfer.  However, according to the Munroe 
hospital records, his request for a transfer was refused 
evidently on the basis that the admission was for a non 
service-connected disability.  A Report of Contact in the 
file verifies that the MAS Bay Pines was contacted on the day 
of admission and notified of his status.  Additional 
diagnostic testing and examination during his hospitalization 
at the Munroe facility revealed that he had mild 
diverticulitis of the colon and that this problem was 
responsible for the rectal bleeding.  None of the hospital 
records reflect any complaints, treatment or diagnosis of an 
ulcer condition.  The discharge summary report indicates that 
his discharge diagnosis was status post lower 
gastrointestinal bleed related diverticulitis.

Analysis

Initially, the Board notes that the MAS at Bay Pines-VAMC was 
timely notified of the appellant's admission to the Munroe 
facility in accord with 38 C.F.R. § 17.54, per the above-
cited Report of Contact, but that approval or authorization 
for payment of expenses incurred at that facility was not 
granted because the acute gastrointestinal rectal bleeding 
condition was not a service-connected disability.  See 38 
U.S.C.A. § 1703(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.52 (1999).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
1991 & Supp. 1999) and (2) whether the claimant is entitled 
to payment or reimbursement for services not previously 
authorized, see 38 U.S.C.A. § 1728(a) (West 1991).  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).  In this case, 
the appellant has not argued nor does the evidence suggest 
that prior authorization was obtained.  Therefore, the matter 
for inquiry is whether he is entitled to 
payment/reimbursement for medical services which were not 
previously authorized.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The 
regulatory authority essentially tracks the above-cited 
statutory criteria.  See 38 C.F.R. § 17.120 (1999) (formerly 
38 C.F.R. § 17.80, redesignated at 61 Fed. Reg. 21966, May 
13, 1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a well grounded claim for reimbursement 
of expenses incurred at non-VA medical facilities requires 
that all three of above-cited statutory requirements must be 
met before reimbursement may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993) (Court specifically found 
claim not well grounded because all elements under section 
1728(a) were not established by evidence of record); but see 
Malone v. Gober, 10 Vet. App. 539, 544 (1997) (citing Hayes 
as authority, Court simply concluded that veteran was not 
"eligible" for reimbursement because one of the elements - 
treatment for service-connected disability - was not 
established; the Court did not state, however, whether claim 
was denied because it was not well grounded or because of no 
legal entitlement under the law per Sabonis v. Brown, 6 Vet. 
App. 426 (1994)).

Entitlement to reimbursement of medical expenses for care at 
the Munroe facility between November 16-21, 1995, was denied 
by the Bay Pines MAS on the basis that the condition for 
which the appellant was admitted was not a service-connected 
disability.  The record reflects that the appellant was 
service connected only for a noncompensably disabling 
psychoneurosis at the time of his admission to the Munroe 
facility in November 1995.  He was subsequently service 
connected in March 1998 for a duodenal ulcer rated as 10 
percent disabling effective from June 11, 1996.  However, he 
has no other service-connected disabilities and it is not 
established by any competent evidence that his ulcer 
disability is related to the diverticulitis condition treated 
during the November 1995 hospitalization.  On the latter 
point, the Board notes even assuming that his hospitalization 
in November 1995 involved treatment for his duodenal ulcer, 
he still would not be entitled to reimbursement for such 
expenses by VA.  Argo v. Derwinski, 2 Vet. App. 509, 510 
(1992) (holding that expenses of medical care or services 
rendered prior to the effective date of an award of service 
connection may not be reimbursed).

Although the record does not address whether the appellant's 
admission to the Munroe facility on November 16, 1995, was 
for an emergency or whether VA or other Federal facilities 
were feasibly available, the claim for reimbursement was 
specifically denied on the basis that the condition for which 
he was admitted and hospitalized through November 21, 1995 - 
acute rectal bleeding diagnosed upon discharge as status post 
lower gastrointestinal bleed related diverticulitis - was not 
then or is currently a service-connected disability.  
Further, there is no evidence of record which suggests that 
the diverticulitis/rectal bleeding condition aggravates a 
service-connected disability, or is there a claim pending for 
service connection on such grounds.  Hence, the evidence 
presented in this case does not show that the appellant's 
hospitalization at the Munroe facility in November 1995 was 
for a service-connected disability or for a non service-
connected disability shown to be aggravating a service-
connected disability.  As such, even assuming the emergent 
care and nonfeasibility of VA facilities criteria were met in 
this case, all of the legal criteria required to establish 
entitlement to benefits under 38 U.S.C.A. § 1728(a) have not 
been met.  Malone, supra, at 544.

In view of the foregoing, no further discussion on the other 
legal criteria required to authorize payment or reimbursement 
of medical expenses incurred in a non-VA facility is 
necessary given that the hospitalization was not for 
treatment of a service-connected disability or for a 
condition shown to be aggravating a service-connected 
disability.

Accordingly, the appellant's claim seeking entitlement to 
payment/reimbursement of unauthorized medical expenses 
incurred at the Munroe Regional Medical Center from November 
16 to November 21, 1995, is not well grounded, and there is 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 
38 C.F.R. § 17.120 (1999).  See also Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration denied, No. 
96-1517 (U. S. Vet. App. July 28, 1999) (per curiam).

The Board has decided the present appeal on a different legal 
basis than MAS did.  When the Board addresses in a decision a 
question that has not been addressed below, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations MAS did, but in so doing, 
concludes that the appellant did not meet the threshold 
requirements of a well-grounded claim for payment or 
reimbursement of unauthorized medical expenses under 38 
C.F.R. § 17.120 as interpreted by the Court in Hayes, supra, 
6 Vet. App. at 68; see also Edenfield v. Brown, 8 Vet. App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).  The result is the same.

Finally, the Board is satisfied that the obligation imposed 
by 38 U.S.C.A. § 5103(a) (West 1991) (duty to inform claimant 
of evidence necessary to complete application for benefits) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  It is not 
shown or contended that additional relevant evidence exists 
that has not already been associated with the claims file.  
The Board is of course aware that this is a re-built claims 
file which normally triggers heightened scrutiny of the claim 
in the appellant's favor, but in this case, all of the 
relevant evidence necessary to adjudicate the unauthorized 
medical expenses claim is of record and has been considered.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Munroe Regional Medical 
Center from November 16 to November 21, 1995, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

